           Case 1:21-cv-11249 Document 1 Filed 08/01/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
DANIEL J. LEPORIN                   )
      Plaintiff                     )
                                    )                Civ. Act. No.:
V.                                  )
                                    )
GREG S. PARZYCH & MELISSA           )
PARZYCH                             )
      Defendant                     )
____________________________________)

               PLAINTIFF'S COMPLAINT AND DEMAND FOR TRIAL

                                       THE PARTIES

1.    Plaintiff, Daniel LePorin, is a resident of Sea Cliff, New York.

2.    Defendant, Greg Parzych, is a resident of Sudbury, Massachusetts.

3.    Defendant, Melissa Parzych, is a resident of Sudbury, Massachusetts.

                             GENERAL FACTUAL ALLEGATIONS


4.    On or about August 9, 2020, Plaintiff LePorin, was a guest at the house of Defendant

      Greg Parzych and Defendant Melissa Parzych in Sunapee, New Hampshire.

5.    On or about August 9, 2020, Defendant Greg Parzych owned a 21-foot 373 HP power

      boat, Mastercraft, New Hampshire Registration Number 2578SS(hereinafter “the 373 HP

      power boat”).

6.    Defendant Greg Parzych had recently bought said 373 HP power boat and obtained

      possession of it on or about August 8, 2020.

7.    On or about August 9, 2020, Defendant Greg Parzych controlled the 373 HP power boat.
              Case 1:21-cv-11249 Document 1 Filed 08/01/21 Page 2 of 5




8.    On or about August 9, 2020, Defendant Melissa Parzych controlled the 373 HP power

      boat.

9.    On or about August 9, 2020, Defendant Melissa Parzych was operating the 373 HP power

      boat on Lake Sunapee.

10.   On or about August 8, 2020, the Defendant Greg Parzych knew or had reason to know

      that Defendant Melissa Parzych would be operating the 373 HP power boat.

11.   Defendant Melissa Parzych’s operation of the 373 HP power boat was authorized by

      Defendant Greg Parzych.

12.   Defendant Melissa Parzych’s operation of the 373 HP power boat was as agent for

      Defendant Greg Parzych.

13.   On or about August 9, 2020, Defendant Melissa Parzych was operating the 373 HP power

      boat while pulling Plaintiff LePorin on a wakeboard.

14.   While Plaintiff LePorin was wakeboarding, Plaintiff LePorin sustained personal injuries,

      which include but are not limited to the traumatic amputation of four fingers removing

      half of his right hand.

15.   Prior to and at the time he sustained the above-mentioned personal injuries, Plaintiff

      LePorin was exercising due care.

                                      JURISDICTION

16.   This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332

      as there is complete diversity of citizenship between the parties and the amount in

      controversy exceeds $75,000.00.




                                               2
            Case 1:21-cv-11249 Document 1 Filed 08/01/21 Page 3 of 5




                                           COUNT I
                                         NEGLIGENCE
                                 Daniel LePorin v. Greg Parzych

17.   Plaintiff LePorin reiterates the allegations set forth in paragraphs 1-16 above.

18.   On or about August 9, 2020, Defendant Greg Parzych owed Plaintiff LePorin the duty to

      exercise reasonable care under the circumstances in the operation, supervision,

      maintenance and entrustment of the 373 HP power boat to ensure Plaintiff LePorin’s

      safety.

19.   On or about August 9, 2020, Defendant Greg Parzych negligently breached his duty of

      care to Plaintiff LePorin with respect to the following acts and omissions:

      a.        failing to have said 373 HP power boat at all times under proper, adequate and

                safe control;

      b.        failing to have said 373 HP power boat at all times under the control of person(s)

                who had sufficient competency, skills and experience to safely be left in charge of

                said 373 HP power boat;

      c.        by allowing Defendant Melissa Parzych to operate said 373 HP power boat;

      d.        failing to provide a reasonably safe 373 HP power boat;

      e.        failing to maintain and/or equip the 373 HP power boat so that it was in a

                reasonably safe condition;

      f.        failing to warn Plaintiff LePorin of known dangers;

      g.        and, other negligent acts and/or omissions that will be proved at trial.

20.   The personal injuries sustained by Plaintiff LePorin were not caused by any fault of his

      own but were caused solely by the negligence of Defendant Greg Parzych.

21.   As a direct and proximate result of Defendant Greg Parzych’s aforesaid negligence,




                                                  3
             Case 1:21-cv-11249 Document 1 Filed 08/01/21 Page 4 of 5




       Plaintiff LePorin has suffered, and continues to suffer from, bodily injury and resulting

       pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

       enjoyment of life, expenses of hospitalization, medical care and treatment, loss of

       earnings and further damages as will be shown at trial.

       WHEREFORE, Plaintiff LePorin demands judgment against Defendant Greg Parzych in

an amount to be determined by a jury, together with interests and costs.

                                         COUNT II
                                       NEGLIGENCE
                              Daniel LePorin v. Melissa Parzych

22.    Plaintiff Melissa LePorin reiterates the allegations set forth in paragraphs 1-16 above.

23.    On or about August 9, 2020, Defendant Melissa Parzych owed Plaintiff LePorin the duty

       to exercise reasonable care under the circumstances to ensure Plaintiff LePorin’s safety.

24.    On or about August 9, 2020, Defendant Melissa Parzych negligently breached her duty of

       care to Plaintiff LePorin with respect to the following acts and omissions:

           a. operating said 373 HP power boat without due regard for the rights and safety of

               the Plaintiff LePorin and others;

           b. operating said 373 HP power boat in violation of laws, regulations and/or

               applicable standard of care pertaining to the operation of 373 HP power boat

               and/or the standards pertaining to the proper manning and operation of the 373

               HP power boat;

           c. failure to operate the 373 HP power boat in a reasonably safe manner;

           d. failure to provide a reasonably safe 373 HP power boat;

           e. failure to adequately supervise and instruct passengers and wakeboarders;

           f. failure to maintain and/or equip the 373 HP power boat so that it was in a




                                                   4
             Case 1:21-cv-11249 Document 1 Filed 08/01/21 Page 5 of 5




               reasonably safe condition;

           g. failure to act as a reasonable captain would act;

           h. failure to warn Plaintiff Leporin of dangers or reasonably should have known

               about;

           i. and, other negligent acts and/or omissions that will be proved at trial.

25.    The personal injuries sustained by Plaintiff LePorin were not caused by any fault of his

       own but were caused solely by the negligence of Defendant Melissa Parzych.

26.    As a direct and proximate result of Defendant Melissa Parzych’s aforesaid negligence,

       Plaintiff LePorin has suffered, and continues to suffer from, bodily injury and resulting

       pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

       enjoyment of life, expenses of hospitalization, medical care and treatment, loss of

       earnings and further damages as will be shown at trial.

       WHEREFORE, Plaintiff LePorin demands judgment against Defendant Melissa

Parzych in an amount to be determined by a jury, together with interests and costs.

       PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES RAISED HEREIN.


                                     Respectfully submitted for the
                                     Plaintiff, DANIEL LEPORIN,
                                     by her attorney,


                                     /s/ Carolyn M. Latti
                                     Carolyn M. Latti, BBO # 567394
                                     David F. Anderson, BBO # 560994
                                     Latti & Anderson LLP
                                     30-31 Union Wharf
                                     Boston, MA 02109
                                     (617) 523-1000
                                     clatti@lattianderson.com
                                     danderson@lattianderson.com
Dated: August 1, 2021



                                                5
